Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pozzobon (5158559).
     Pozzobon shows an article of footwear comprising an upper (see figure 5), a cable (105), a housing (101), a cable lock (104), and a pulley (115) as claimed.
     In reference to claim 2, Pozzobon shows a “control portion” ( cable portion 113 that passes through at distal portion of 101, see figure 4) which tightens when the lever is moved away from the upper inasmuch as the claims define such.
     In reference to claim 3, the control portion of the cable is remote from element 104, i.e. the cable lock as shown in figure 4.
Claim(s) 1-3 and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dodge (4735004).
     Dodge shows an article of footwear comprising an upper (1, 4, and 5), a cable (22 and 23), a housing (8), a cable lock (7), and pulleys (19, 20, 28, and/or 29) as claimed.
     In reference to claims 2 and 13, Dodge shows a “control portion” (cable portion shown between element 8 and upper portion 4) which is capable of tightening when moved away from the upper inasmuch as the claims define such.

     In reference to claims 11 and 15, the pulleys of Dodge are considered to provide tactile feedback inasmuch as applicant has defined and claimed.
Allowable Subject Matter
Claims 4-10 and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732